Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview Chien-hung Yu, (Reg. No. 74,923) on 30 December 2021.

 The claim has been amended as follows:


1. .(Currently amended)  A memory control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical units, and the memory control method comprises:
receiving at least one first read command from a host system; 

determining whether a plurality of second read commands indicate a sequential read operation, wherein the plurality of second read commands is determined indicating the sequential read operation if the plurality of second read commands are configured for reading a plurality of sequential second logical units; 
comparing a total data amount of to-be-read data indicated by the at least one first read command to the threshold to generate a comparison result; 
determining, based on the comparison result, whether to start a pre-read operation if the plurality of second read commands are determined indicating the sequential read operation, 
wherein the pre-read operation is configured to pre-read data stored in at least one first logical unit, and the at least one first logical unit is mapped to at least one of the plurality of physical units   and
 starting the pre-read operation if the total data amount is not greater than the threshold.

4. (Currently amended)  The memory control method according to claim 1, wherein the step of determining, based on the comparison result, whether to start the pre-read operation comprises:
skipping starting the pre-read operation if the total data amount is greater than the threshold  .    



8.(Currently amended) A memory storage device, comprising: 
 	a connection interface unit coupled to a host system; 
 	a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical units; and
 a memory control circuit unit coupled to the connection interface unit and the rewritable non-volatile memory module, wherein the memory control circuit unit is configured to receive at least one first read command from the host system, 3Customer No.: 31561 Docket No.: 90664-US-PAApplication No.: 16/593,960 
the memory control circuit unit is further configured to determine a threshold according to a capacity of a read buffer, wherein the read buffer is configured to temporarily store data read from the rewritable non-volatile memory module, 
the memory control circuit unit is further configured to determine whether a plurality of second read commands indicate a sequential read operation, 
wherein the plurality of second read commands is determined indicating the sequential read operation if the plurality of second read commands are configured for reading a plurality of sequential second logical units,
 the memory control circuit unit is further configured to compare a total data amount of to-be-read data indicated by the at least one first read command to the threshold to generate a comparison result, and 
the memory control circuit unit is further configured to determine, based on the comparison result, whether to start a pre-read operation if the plurality of second read commands are determined indicating the sequential read operation, 
;and 
 	starting the pre-read operation if the total data amount is not greater than the threshold.


11. (Currently amended) The memory storage device according to claim 8, wherein the operation of determining, based on the comparison result, whether to start the pre-read operation comprises: 4Customer No.: 31561 Docket No.: 90664-US-PA Application No.: 16/593,960 skipping starting the pre-read operation if the total data amount is greater than the threshold; 

15. (Currently amended) A memory control circuit unit for controlling a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical units, and the memory control circuit unit comprises: 
 	a host interface coupled to a host system; 
 	a memory interface coupled to the rewritable non-volatile memory module; and 
 	a memory management circuit coupled to the host interface and the memory interface, 
 	wherein the memory management circuit is configured to receive at least one first read command from the host system, the memory management circuit is further configured to determine a 5Customer No.: 31561 Docket No.: 90664-US-PA Application No.: 16/593,960 threshold according to a capacity of a read buffer, wherein the read buffer is configured to temporarily store data read from the rewritable non-volatile memory module, 

 	wherein the plurality of second read commands is determined indicating the sequential read operation if the plurality of second read commands are configured for reading a plurality of sequential second logical units, 
 	the memory management circuit is further configured to compare a total data amount of to-be-read data indicated by the at least one first read command to the threshold to generate a comparison result, and 
 	the memory management circuit is further configured to determine, based on the comparison result , whether to start a pre-read operation if the plurality of second read commands are determined indicating the sequential read operation, 
 	wherein the pre-read operation is configured to pre-read data stored in at least one first logical unit, and the at least one first logical unit is mapped to at least one of the plurality of physical units  ; and 
starting the pre-read operation if the total data amount is not greater than the threshold.

18. (Currently amended) The memory control circuit unit according to claim 15, wherein the operation of determining, based on the comparison result, whether to start the pre-read operation comprises: skipping starting the pre-read operation if the total data amount is greater 6Customer No.: 31561Docket No.: 90664-US-PAApplication No.: 16/593,960than the threshold; 


 	receiving at least one first read command from a host system; 
 	determining a threshold according to a capacity of a read buffer, wherein the read buffer is configured to temporarily store data read from the rewritable non-volatile memory module;
 	determining a logical value according to depth information of a command sequence and information regarding a data length of the at least one first read command, wherein the logical value reflects a total amount of to-be-read data indicated by the at least one first read command; 
comparing the logical value to the threshold to generate a comparison result; and 7Customer No.: 31561 Docket No.: 90664-US-PA 
Application No.: 16/593,960 determining, based on the comparison result, whether to start a pre-read operation, wherein the pre-read operation is configured to pre-read data stored in at least one first logical unit, and the at least one first logical unit is mapped to at least one of the plurality of physical units.      and 
starting the pre-read operation if the total data amount is not greater than the threshold.


Allowable Subject Matter
Claims 1, 4-5, 8, 11-12, 15, 18-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
  a) Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 


Claims 1, 8, 15 and 22 are very close to Ben-Shemesh et al. (US 2013/0179632), Bruce et al. (US 2011/0161568), Jin et al et al. (US 2020/0117460), Jin et al. (US 2020/0117462) and Roberts (US 2021/0034539). However,  the features “comparing a total data amount of to-be-read data indicated by the at least one first read command to the threshold to generate a comparison result; determining, based on the comparison result, whether to start a pre-read operation if the plurality of second read commands are determined indicating the sequential read operation, wherein the pre-read operation is configured to pre-read data stored in at least one first logical unit, and the at least one first logical unit is mapped to at least one of the plurality of physical units; and starting the pre-read operation if the total data amount is not greater than the threshold.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


 	Dependent claims 4-5, 11-12 and 18-19  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CHARLES E ANYA/